PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/618,365
Filing Date: 10 Feb 2015
Appellant(s): Hatambeiki et al.



__________________
Gary R. Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2020 appealing from the office action mailed 08/21/2020.

 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments

Issue A:

It is respectfully submitted that Brown discloses a system in which devices communicate within one another via use of the Consumer Electronics Bus (CEBus) protocol. (0033). Via use of the CEBus protocol, communications are exchanged between devices through one or more of the following communication channels: power-line wiring; telephone wiring; coaxial cable wiring; and radio frequency, (0006 and 0033). In addition, use of the CEBus protocol allows for application software to reside at each device. (0039).
As further described within Brown the application software that resides at each device may include one or more “workflow managers.” A “workflow manager” controls the implementation of routines called “workflows.” A “workflow” causes a scenario to be invoked on one device, e.g., a light being turned on, in response to a trigger condition of another device being met, e.g., a home alarm system being activated. (0038).
As yet further described within Brown and illustrated in Fig. 4 thereof, to provide a trigger condition to a “workflow” resident on a first device 32, a second device 31, via use of transmits condition information on a communication channel, e.g., a transmission bus 33, to the first device 32. The first device 32, in turn, receives the condition information from the second device 31 as transmitted via the transmission bus 33 whereupon application code 41 resident on the first device 32, i.e., the “workflow manager” resident on the first device, causes the first device 32 to adjust its own state in keeping with the condition information received from the second device. (0039).
From the foregoing, it will be appreciated that, while a first appliance in Brown will receive, via the one or more communication channels (e.g., power-line wiring, telephone wiring, coaxial cable wiring, and radio frequency), a current state message from a second appliance in the system, in Brown the first appliance, i. e., the appliance receiving the message from the second appliance, will be caused to perform an internal action - using a communication sent via internal wiring that is different than the channel by which state messages are sent - when it is determined that the current state of the second appliance corresponds to an action triggering state,”  (Appeal Brief, Page 6 line 3 – Page 7 line 6).

Response to issue A:

In response to above argument, Brown (US 2004/0015242) discloses that a workflow manager receives and stores status information from various devices and coordinates communication between devices [0035], [0037].  A workflow manager control the implementation of routines called workflows.  The workflow management component manages a set of scenarios, which can be a user defines and can be invoked on devices based on a trigger events [0038].

Brown gives two examples of the workflow manager.  In the first example, a user wants to limit the amount of time the cooling unit continuously operates.  The work flow manager is in a constant monitoring state and when a status change is detected, a workflow manager will determine which workflow routine to activate based on the particular status change and the existing condition.  The work flow manager can get the temperature status from the storage location for the temperature sensor or the thermostat device.  When it is determined that the temperature has increased or decreased, the workflow manager will process the workflow routine and turn on or 

In the second example.  All devices connected to the power outlet will submit to the state manager specific device attributes.   And when a workflow manager detects a change in the number of devices operating from the outlet, it will determine if the number of devices connected has increase or decrease by retrieving the number of devices that are currently operating from the stored outlet status information.  If the number has increased, the workflow manager will activate the workflow routine.  Based on the workflow routine, when a device is connected and begins to operate, the workflow manager will determine if the amount of available power is greater than the amount of powered required by all non-operating devices.  If the amount available is not greater than the amount required by the connected devices, than the workflow manager will disable the devices that have power requirements that exceed the available power at the outlet device [0046-0049].  Therefore, the workflow manager (software agent) receives a status of a newly connected device and transmits a command to enable or disable another connected device based on a trigger state.

Additionally, applicant is making an assumption that Brown teaches each device includes one or more workflow manager.  However, applicant cited paragraph [0038], there is no clear indication that one or more workflow manager are residing on the device itself.  Brown notes that the use of Consumer Electronics Bus (CEBus) protocol allows for application software to reside on each device [0039], this is not described as required (previously stated in the affirmed patent board decision on 5/20/2020 on page 13 lines 1-3). 

Brown discloses a system in which device communicate within one another via use of Consumer Electronic Bus (CEBus) protocol, the use of the CEBus protocol provides communication to be exchanged between devices through one of the following channels: power-line wiring, telephone wiring, coaxial cable wiring, and radio frequency [0006], [0033].  Therefore, a possible channel for communication between devices includes radio frequency, which satisfies a communication channel of the current claim.  




Issue B:

As will be further appreciated, this stands in contrast to the claimed system in which a centralized agent/device is triggered to cause a transmission of one or more operational commands, via the same one or more external, infrared and/or radio frequency communication channels between the centralized software agent and the plurality of appliances by which state information is received, to another, target one or more of the plurality of appliances in the system to thereby cause a change in state of the target one or more of the plurality of appliances.
Recognizing this deficiency in Brown (OA, pg. 4), the Office asserted that these claimed elements were disclosed in Smith and concluded that “it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Smith in order to have a centralized software agent transmit operation commands, via one or more external infrared and/or radio frequency communication channels to a target appliance... because it would provide controlling of automation devices remotely [Smith: 0012]. “ (QA, pg. 5)
It is respectfully submitted that the Office’s proposed reasons to combine is defective.
For example, the Office does not explain why“ providing controlling of automation devices remotely” to the system of Brown would be beneficial or advantageous to one of ordinary skill in the art. Similarly, the Office does not explain how modifying Brown’s system to include a centralized agent/device that is triggered to cause a transmission of one or more operational commands, via the same one or more external, infrared and/or radio frequency communication channels between the centralized software agent and the plurality of appliances by which state information is received, to another, target one or more of the plurality of appliances in the system to thereby cause a change in state of the target one or more of the 

Response to issue B:

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a centralized agent/device is triggered to cause a transmission of one or more operational command, via the same one or more external, infrared and/or radio frequency communication channels between the centralized software agent and the plurality or appliances by which state information is received…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is noted the claims state “receiving by the centralized software agent, via a one or more external infrared and/or radio frequency communication channels…”, “the centralized software agent using a one or more of the identified, plurality of command code sets to generate one or more operational commands for transmission, via the one or more external, infrared and/or radio frequency communication channels…”  Based on the claimed language, the transmission channel that the centralized software agent receives the message “one or more external infrared and/or radio frequency”, may not be required to be the exact same communication channel as the outgoing message from the centralized agent to the plurality of appliances.  Since the requirement is one or more of the following group containing infrared and/or radio frequency, the receiving may be one or more infrared, while the sending may be one or more radio frequency.  Or vice versa and/or mix and match communication channels.

As previously mentioned above, Brown discloses a workflow manager turns the cooling unit on and off based on the temperature being above or below a threshold which triggers the system [0042-0044], [0015], the workflow manager disables devices based on the available output power when new devices are connected to the power outlet [0047-0049].  One form of 

Brown discloses a system in which device communicate within one another via use of Consumer Electronic Bus (CEBus) protocol, the use of the CEBus protocol provides communication to be exchanged between devices through one of the following channels: power-line wiring, telephone wiring, coaxial cable wiring, and radio frequency [0006], [0033].  Therefore, a possible channel for communication between devices includes radio frequency, which satisfies a communication channel of the current claim.  
Additionally, Smith (US 2008/0220722) was further relied upon to disclose a central controller sends control commands to a plurality of remote devices via RF wireless network [0012], [Fig. 1].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Smith in order to have a centralized software agent transmit operation commands, via one or more external infrared and/or radio frequency communication channels to a target appliance;
One of ordinary skill in the art would have been motivated because it would provide controlling of automation devices remotely [Smith: 0012].  Furthermore, Remote control access allows users to access and manage their actual system interfaces and files using any of their other personal devices like laptops and smartphones.  Therefore, eliminating the need for physically moving to the devices to change a setting. 

Furthermore, Fig. 1 and Fig. 2 of the instant application shows a central unit 102/200 managing a plurality of devices such as thermostat, security systems, smartphones,  robotic vacuum cleaner, detectors, and various entertainment appliances.  Which coincides with Fig. 1 of Smith, having a central controller managing a plurality of devices such as switches, lights, home entertainment, HVAC, etc. 


Issue C:

relies upon use of the CEBus protocol which “provides for a standard format to store and transmit data from any device in a facility” and wherein command and control applications are resident on each device, one of skill in the art would not be motivated to modify the system of Brown to use a listing of each of the plurality of appliances to identify a corresponding plurality of command code sets (which, as discussed below, are usable to transmit commands to a specific device) whereupon at least one of identified command code sets will be later used to generate one or more operational commands for transmission, via the one or more external, infrared and/or radio frequency communication channels between the centralized software agent and the plurality of appliances, to a target one or more of the plurality of appliances in the system as claimed as such a modification would change the very principle upon which the system of Brown is intended to operate, i.e., there would be no expectation that modifying Brown -which relies upon transmitting state data using a common protocol that is recognizable by all devices - to use the teachings of Smith would be successful. For this yet further reason, it is respectfully submitted that the combination of Brown and Smith cannot support a prima facie case obviousness with respect to claims 1 and 10 and, as such, the rejection of claims 1 and 10 under 35 U.S.C. § 103 must be withdrawn.
Yet further, it is respectfully submitted that, because Brown already “provide[s for] controlling of automation devices remotely” via the use of shared state information, e.g., “appliances corresponds to the action triggering state (the workflow manager turns the cooling unit on and off based on the temperature being above or below a threshold which triggers the system [0042-0044], [0015], the workflow manager disables devices based on the available output power when new devices are connected to the power outlet [004 7 -0049])” (OA, pg. 4), no reason exists to modify Brown for this purpose as asserted and relied upon in rejecting claims 1 and 10. For this still further reason, it is respectfully submitted that a prima facie case of obviousness has not been presented and the rejection of claims 1 and 10 under 35 U.S.C. § 103 must be withdrawn. See, e.g., (Insite Vision Inc. v. Sandoz, Inc., 783 F.3d 853, 859 (Fed. Cir. 2015)). See, also, In re Omeprazole Patent Litigation, 536 F.3d 1361, 1380 (Fed. Cir. 2008) (to guard against hindsight reconstruction, the law is that there can be no motivation to where that feature is unnecessary to the primary reference). (Appeal Brief, Page 8 line 14 – Page 9 line 23).

Response to issue C:

In response to argument, examiner respectfully disagrees with the applicant’s argument.  
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless; the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Based on the broadest reasonable interpretation of “plurality of command code sets...”, the examiner interprets such that a plurality of command code sets is any instructions/commands to invoke an action on a device is considered a command code set. 
Specifically, Brown discloses the workflow manager having a list of all connected devices, and based on the device usage attributes, a scenario/action (command code) is triggers and invoked on the devices [0038].  Brown also maintains a chart containing all connected devices that are currently connected and will send a command to disable to devices based on the available power [0046-0049].  Based on the broadest reasonable interpretation of “command code sets”, each of Brown’s scenario/action corresponds to a “command code set” for the list of connected devices as claimed. 

Brown also discloses a system in which devices communicate within one another via use of Consumer Electronic Bus (CEBus) protocol, the use of the CEBus protocol provides communication to be exchanged between devices through one of the following channels: power-line wiring, telephone wiring, coaxial cable wiring, and radio frequency [0006], [0033].  Therefore, a possible channel for communication between devices includes radio frequency.

Smith (US 2008/0220722) was further relied upon to meet the claim language of “centralized” and generate one or more operational command for transmission via one or more external, infrared and/or radio frequency.  Smith discloses the centralized software agent transmitting command to the plurality of appliances (the central controller sends control commands to a plurality of remote devices such as light switches, dimmers, network controllers, power controls, HVAC controller, computers, etc.. via RF wireless network [0012], [Fig. 1]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown in view of Smith in order to have a centralized software agent transmit operation commands, via one or more external infrared and/or radio frequency communication channels to a target appliance;
One of ordinary skill in the art would have been motivated because it would provide controlling of automation devices remotely [Smith: 0012].  Furthermore,  Remote control access allows users to access and manage their actual system interfaces and files using any of their other personal devices like laptops and smartphones.  Therefore, eliminating the need for physically moving to the devices to change a setting.

Additionally, as previously stated above, it is noted the claims state “receiving by the centralized software agent, via a one or more external infrared and/or radio frequency communication channels…”, “the centralized software agent using a one or more of the identified, plurality of command code sets to generate one or more operational commands for transmission, via the one or more external, infrared and/or radio frequency communication channels…”  Based on the claimed language, the transmission channel that the centralized software agent receives the message “one or more external infrared and/or radio frequency”, may not be required to be the exact same communication channel as the outgoing message from the 
Furthermore, applicant is making an assumption that Brown teaches each device includes one or more workflow manager.  However, applicant cited paragraph [0038], there is no clear indication that one or more workflow manager are residing on the device itself.  Brown notes that the use of Consumer Electronics Bus (CEBus) protocol allows for application software to reside on each device [0039], this is not described as required (previously stated in the affirmed patent board decision on 5/20/2020 on page 13 lines 1-3). 


Issue D:

Still further, it is respectfully submitted that Brown does not describe using the listing of each of the plurality of appliances in the system to identify a corresponding plurality of “command code sets” as claimed. Specifically, the cited to and relied upon “workflow routine” of Brown (OA, pg. 4) is not, and would not be considered by one of skill in the art to be, a “command code set” as that term is reasonably construed/interpreted, i.e., what one of skill in the art would understand to be, based on normal usage and in keeping with the specification and claims, a collection of commands and system data and protocol, format and size information (such as modulation, timing and framing information) provided for use in generating an operational signal that will be understood by a particular electronic consumer device. That Brown does not describe identifying a “command code set” as that term is reasonably construed/interpreted is additionally evidenced by the admission that Brown does not describe “using a one or more of the identified, plurality of command code sets to generate one or more operational commands for transmission.”(OA, pg. 5), i.e., why would Brown identify a command code set that is not subsequently used for its intended purpose? Furthermore, it is noted that it has not been explained nor is it evident how “using the device status” corresponds to using a listing of a plurality of appliances as further required by this claimed element. Accordingly, because Brown does not describe this claimed element and because it has prima facie case of obviousness with respect to claims 1 and 10 and, as such, the rejection of the claims under 35 U.S.C. § 103 must be withdrawn. (Appeal Brief, Page 10 lines 1-21).

Response to issue D:

As previously stated above (Response to issue C).  In response to argument, examiner respectfully disagrees with the applicant’s argument.  
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless; the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Based on the broadest reasonable interpretation of “plurality of command code sets…”, the examiner interprets such that a plurality of command code sets is any instructions/commands to invoke an actions on a device is considered a command code set. 
Specifically, Brown discloses the workflow manager having a list of all connected devices, and based on the device usage attributes, a scenario/action (command code) is triggers and invoked on the devices [0038].  Brown also maintains a chart containing all connected devices that are currently connected and will send a command to disable to devices based on the 

For the above reasons, it is believed that the rejection should be sustained.



Respectfully submitted,
/T. D./
Examiner, Art Unit 2446

Conferees:
/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446        


/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446                                                                                                                                                                                                                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.